Case 2:18-cv-11174-BAF-SDD ECF No. 89-1, PageID.1083 Filed 02/09/21 Page 1 of 11




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 JESSIE BARRINGER,

 Plaintiff,

 vs.                                     Civil Action No. 18-CV-11174
                                         HON. BERNARD A. FRIEDMAN,
                                               presiding
                                         Electronically Filed

 KRISTIN WHITWORTH,
 BRENDA CARLSON, and
 JANETTE PARKER,

 Defendants.


                                        *****

       MEMORANDUM IN SUPPORT OF MOTION FOR INJUNCTION
         AND/OR PROTECTIVE ORDER TO RETURN PROPERTY

        As this Court is well aware, in early 2018 Plaintiff, Jessie Barringer (Mr.

 Barringer), entrusted Defendant Whitworth with the care of his pregnant dog, a

 registered Chinese Crested dog named GCHB CH KENWORTH STRIKE A

 POSE AKC #TS22939604, known informally as Vogue (“Vogue”). Certificate of

 Ownership, American Kennel Club (Exhibit 1).

               Defendant Whitworth agreed to care for Vogue and her
               anticipated litter of puppies for a short period of time.
               While in Whitworth’s care, Vogue had three puppies.
               When plaintiff did not retrieve Vogue and the puppies by
               the agreed upon date, Whitworth notified plaintiff that she
                                           1
Case 2:18-cv-11174-BAF-SDD ECF No. 89-1, PageID.1084 Filed 02/09/21 Page 2 of 11




              had placed them with Kalamazoo County Animal Services
              (AKCAS@). The next day, at plaintiff’s request,
              defendant Carlson retrieved the dogs from KCAS and
              agreed to care for them until plaintiff could pick them up
              in approximately one week’s time. Before plaintiff did so,
              Carlson delivered the dogs to defendant Parker, who
              allegedly refused to return them to plaintiff and instead
              delivered them to an animal shelter in Canada.
              Additionally, Parker and Carlson defamed plaintiff on
              social media. In approximately mid-May, one month after
              filing the complaint, Plaintiff succeeded in retrieving
              Vogue and two of the puppies from the Canadian shelter.

 Corrected Opinion and Order Granting in Part and Denying in Part Plaintiff’s Motion

 for Default Judgment and/or Summary Judgment, ECF 68, at 1-2. The case

 proceeded on the issue of damages.

       On February 4, 2019, Plaintiff’s first counsel filed his Motion to Withdraw

 (ECF 79). This Order was granted on February 22, 2019 (ECF 82). The Court

 granted Mr. Barringer thirty days to engage the services of new counsel. Id. Mr.

 Barringer was at that time unable to do so.

       This Court dismissed this case and entered judgment on the remaining issues

 in favor of the Defendants on July 18, 2019 (ECF 83, 84).

       On December 6, 2020, Mr. Barringer entrusted Vogue and three other dogs to

 Lori Hooper, an animal transporter from Texas, to transport “Gucci” to Missouri,

 the two dogs “Maddie” and “Gizmo” to Lucinda K. Blenis, (aka Luci Helrekkr, aka

 parabellumgirl@gmail.com; (phone: xxx-xxx-5570) a buyer in Pennsylvania.


                                          2
Case 2:18-cv-11174-BAF-SDD ECF No. 89-1, PageID.1085 Filed 02/09/21 Page 3 of 11




 Vogue was to be transported on to Chattanooga, Tennessee to Linda Bowers for the

 purpose of breeding, then returned to Plaintiff in California. Gucci arrived timely in

 Missouri, but Vogue and “Maddie” were flip-flopped and Vogue and Gizmo went

 to Blenis rather than “Maddie” and “Gizmo.”

       In communicating with the buyer, Plaintiff discovered that the transporter had

 erroneously left the dog Vogue with the buyer rather than the dog “Maddie.” The

 two texted and compared photographs. Plaintiff immediately demanded exchange of

 the dog “Maddie” for the dog Vogue.

       Shortly thereafter, Lucinda Blenis, the buyer, notified Plaintiff that Defendant,

 Janette Parker, had claimed the dog Vogue and had presented a document to her

 (who is a local constable in Pennsylvania), purporting to be a Judgment of this Court,

 complete with information mimicking the “burn-in” information native to the

 Court’s Electronic Case Filing (ECF) system, granting Judgment to Defendants and

 awarding the dog Vogue to Defendant Parker (Exhibit 2).

       In response to an inquiry from Kikn Bah, another owner in the community of

 owners of Chinese Crested dogs, the buyer sent a photograph of the purported

 judgment and a text message. Lucinda Blenis subsequently forwarded an undated

 screenshot of the text message to Mr. Barringer. It reads: “I am a law enforcement

 officer. I was presented with a court order by Janette Parker, and I had to abide by

 it. I do not have a choice in the matter. The dog has been returned to Janette. She is


                                           3
Case 2:18-cv-11174-BAF-SDD ECF No. 89-1, PageID.1086 Filed 02/09/21 Page 4 of 11




 the rightful owner. If Jessie wants to speak to anyone, he should start with her.”

 (Exhibit 2)

       Plaintiff immediately contacted the Court and forwarded the purported

 judgment and the screenshot to the Court’s chambers. This Court immediately

 ordered that a hearing be held on whether Defendant Parker should be held in

 contempt (ECF 85). The Court also saw fit to appoint counsel for Defendant Parker

 from the Federal Defender’s office, since the alleged conduct appears to constitute

 criminal activity, the forgery of a court document.

       Vogue remains in the custody and control of Defendant Parker. She is,

 however, the property of Mr. Barringer. Moreover, in view of the apparent

 willingness of Defendant Parker to engage in criminal activity to gain possession

 and control of the dog Vogue, it is apparent that the dog is not safe or within the

 Court’s control if she is with Defendant Parker. Plaintiff asks that this Court protect

 the evidence in this case and correct the unlawful action undertaken by Defendant

 Palmer by entering an Order forthwith returning the care, custody, and control of the

 dog Vogue to Plaintiff pending the outcome of this matter.

                                    ARGUMENT

                                     Introduction

       The intensity with which all parties crave and even love the breed of Chinese

 Crested dogs is, to most people, regarded as almost comic (e.g., Best in Show,


                                           4
Case 2:18-cv-11174-BAF-SDD ECF No. 89-1, PageID.1087 Filed 02/09/21 Page 5 of 11




 (2000)). However, here, Defendant Parker has pursued and unlawfully gained

 possession of Plaintiff Jessie Barringer’s property, Vogue, not only once but twice

 in a manner which in its lawlessness and dogged determination is more reminiscent

 of the characters in John Wick, (2014).

       Whether comic or nefarious, however, the Defendant has wrongfully taken

 possession of the Plaintiff’s property by wrongfully claiming the authority of this

 Court to do so and formulating a document purporting to be a Judgment that this

 Court never issued. Plaintiff submits that this Court can and must act.

       There are two vehicles under which the Court may assert jurisdiction over the

 property, Vogue the dog: via injunctive relief and/or via a protective order.

                               A.     Injunctive Relief

       In deciding whether injunctive relief is warranted, courts in this Circuit

 consider four factors: (1) whether the movant has shown a strong likelihood of

 success on the merits; (2) whether the movant will suffer irreparable harm if the

 injunction is not issued, (3) whether the issuance of an injunction would cause

 substantial harm to others, and (4) whether the public interest would be served by

 issuing the injunction. Oversight v. Lexington-Fayette Urban County Gov’t, 305

 F.3d 566, 572 (6th Cir. 2002). Decisions regarding temporary restraining orders are

 within the discretion of a district court. See, e.g., NE Ohio Coal.For Homeless Serv.

 Emps. Int’l Union, Local 1199 v. Blackwell, 467 F3d 999, 1009 (6th Cir. 2006). The


                                           5
Case 2:18-cv-11174-BAF-SDD ECF No. 89-1, PageID.1088 Filed 02/09/21 Page 6 of 11




 four factors are not prerequisites that must be met but are interrelated concerns that

 must be balanced together. Id.

       First, Mr. Barringer has a strong likelihood of success on the merits. He is a

 record owner for Vogue, and her principal trainer and caregiver. Despite

 Defendant’s concocting a false order of judgment to gain possession of Vogue,

 Plaintiff is the true owner and, eventually, this Court will likely rule that that is the

 case and return the dog to him as his property.

       Second, Mr. Barringer will suffer irreparable harm if Vogue is not returned to

 him. Plaintiff has already had to file both state and federal suits to regain possession

 of Vogue (and previously her puppies, one of which was never recovered) from

 Defendant Parker. Defendant Parker has previously threatened publicly to spay

 Vogue, apparently, as a spiteful act towards Plaintiff. Vogue is a valuable show dog.

 Plaintiff, and Vogue’s other owners, have expended significant sums of money to

 promote Vogue and to secure her standing as a champion show dog. Plaintiff

 anticipates, as a result of these efforts, that he will be able to sell breeding rights to

 Vogue for future litters of puppies. If Parker spays Vogue, Plaintiff will suffer

 irreparable harm to his valuable interest in Vogue’s future litters of puppies. The

 remedy at law may prove inadequate. Plaintiff estimates that he may be able to sell

 the remaining litters of Vogue’s puppies for as much as $135,000.




                                             6
Case 2:18-cv-11174-BAF-SDD ECF No. 89-1, PageID.1089 Filed 02/09/21 Page 7 of 11




       Moreover, Plaintiff will suffer significant, irreparable harm if he is forced to

 wait until the conclusion of this litigation to reclaim Vogue. Vogue’s showing and

 breeding years have already been significantly interfered with by Defendant Parker’s

 previous attempt to claim ownership and exercise control over Vogue. Now she has

 demonstrated that she will commit criminal activity to regain control over Vogue.

       Vogue is a true champion purebred. Plaintiff has invested significant monies

 in promoting Vogue and training her. He, as a trainer and handler, derives significant

 recognition in the professional dog showing world from being able to compete with

 Vogue. Vogue is already over two years older since this larcenous interference with

 Plaintiff’s dog began. If she is not shown during that time, her training will dull and

 she will be less competitive as a show dog. Further, her age will play a factor. She

 is, right now, at a prime show age. She has already lost time in the show ring, dulling

 her training, and Plaintiff fears that her value may decrease.

       Plaintiff derives not only dollars and cents from showing and competing

 Vogue, but also professional recognition and personal satisfaction. Further, Vogue

 is within optimal breeding years at present. When this litigation concludes, she will

 not be. Plaintiff needs Vogue back now, so that he may continue to compete with

 her and to derive value from breeding her. Plaintiff’s ability to show and compete

 with this dog will provide him not only money, but also professional standing and

 advancement of his career. Damages would never have been sufficient to


                                           7
Case 2:18-cv-11174-BAF-SDD ECF No. 89-1, PageID.1090 Filed 02/09/21 Page 8 of 11




 compensate for the losses he will suffer if he does not have his animal back, and they

 will not now.

       Third, there will be no substantial harm to others if this injunction issues.

 Plaintiff is the rightful owner of Vogue. The only person who stands to be “harmed”

 by the issuance of this injunction is Defendant Parker. Her seeking yet again to claim

 ownership of Vogue, now via an apparent forged court judgment, is simply

 incomprehensible. It appears to Plaintiff that the sooner Defendant Parker surrenders

 the dog Vogue to her rightful owner, the better off Defendant will be in the eyes of

 the law.

       Finally, the public interest would be helped by the issuance of this injunction.

 The public has a right to expect that documents tendered and purported to be Court

 orders or judgments are in fact Court orders or judgments. It is not for Plaintiff to

 tell the Court how best to address the false order and false pretenses under which

 Defendant Parker essentially stole Plaintiff’s dog. However, it is only just that the

 Court return Plaintiff’s dog to him pending the outcome of that issue, since there is

 no question that Defendant Parker obtained the dog using a purported Judgment that

 this court never issued. Plaintiff has a right to reclaim his property. Defendant Parker

 is retaining it wrongfully.

                                   B. Protective Order




                                            8
Case 2:18-cv-11174-BAF-SDD ECF No. 89-1, PageID.1091 Filed 02/09/21 Page 9 of 11




       Plaintiff, Mr. Barringer, believes in good faith that there is no question that

 Vogue is his (and his co-owners’) dog and that Defendant Parker has possession and

 control of her wrongfully. However, in the event that this Court believes that

 discovery is appropriate on any issue regarding the identity or lawful ownership of

 Vogue, this Court has the power to fashion a protective order pursuant to Fed. R.

 Civ. P. 26(c), requiring the parties to refrain from interference with any identifying

 aspects of the dog Vogue or of her paperwork, and designating where the dog will

 be housed pending the outcome of this Motion.

       Plaintiff stands ready to submit to this Court’s jurisdiction, to house the dog

 Vogue and to abide by any of the Court’s Orders regarding grooming, paperwork,

 attempts to install an identification chip, or anything else touching on the Court’s

 ability to do justice in this unfortunate situation.

       Plaintiff thus asks that this Court enter a Protective Order that no party shall

 interfere with the customary appearance, electronic identification, organizational

 registrations, or veterinary records of the dog Vogue pending the outcome of the

 Motion and that the dog Vogue be returned forthwith to Plaintiff under such

 conditions as the Court may require pending that outcome.

                                     CONCLUSION

       For the reasons stated herein, Plaintiff requests that this Honorable Court

 GRANT him a preliminary injunction that:


                                             9
Case 2:18-cv-11174-BAF-SDD ECF No. 89-1, PageID.1092 Filed 02/09/21 Page 10 of 11




        1. Enjoins Defendant Parker from holding herself out as the owner of the dog

           known as GCHB CH KENWORTH STRIKE A POSE AKC

           #TS22939604, informally known as Vogue.

        2. Orders Defendant Parker and any of her officers, agents, servants,

           employees, and attorneys who may be in possession or control of Vogue

           to return her immediately to Plaintiff or his counsel at a date, time, and

           location of the Court’s choosing.

        3. Enjoins Defendant Parker and forbids her, either in her own right, or via

           any of her officers, agents, servants, employees, and attorneys, from

           spaying or causing Vogue to be spayed, neutered, chipped, or otherwise

           physically altered, AND

        4. Finds that Mr. Barringer is the rightful owner of the dog known as GCHB

           CH KENWORTH STRIKE A POSE AKC #TS22939604, informally

           known as Vogue.

                                        Respectfully submitted,

                                        /s/ Timothy Denison
                                        TIMOTHY DENISON
                                        235 South Fifth Street
                                        The Third Floor
                                        Louisville, Kentucky 40202-3226
                                        (502) 589-6916; (FAX) 568-6919
                                        timothydenison@aol.com
                                        Counsel for Plaintiff

                          CERTIFICATE OF SERVICE
                                          10
Case 2:18-cv-11174-BAF-SDD ECF No. 89-1, PageID.1093 Filed 02/09/21 Page 11 of 11




          I hereby certify that on February 9, 2021, the foregoing was electronically
  filed with the Clerk of the Court using CM/ECF, which will send notice of electronic
  filing to the registered counsel.

                                        /s/Timothy Denison




                                          11
